FILE COPY



SHERRY RADACK                                                                        CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                       CLERK OF THE COURT

TERRY JENNINGS                                                                      JANET WILLIAMS
EVELYN KEYES                                                                         CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                         Court of Appeals                           PHONE: 713-274-2700
                                                                                    FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                          First District                             www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                            301 Fannin Street
 JUSTICES
                                     Houston, Texas 77002-2066
                                             CORRECTED NOTICE
                                                May 13, 2015

  Daucie Elana Schindler
  Chief Prosecutor, Appellate Division                    Alan Curry
  Harris County District Attorney's Office                Harris County - Assistant Public Defender
  1201 Franklin Ste 600                                   1201 Franklin Street, 13th Floor
  Houston, TX 77002-1923                                  Houston, TX 77002
  * DELIVERED VIA E-MAIL *                                * DELIVERED VIA E-MAIL *
RE:    Court of Appeals Number: 01-15-00416-CR, 01-15-00417-CR, 01-15-00418-CR
       Trial Court Case Number: 1353154, 1443321, 1443322

Style: Travis M. Edwards v. The State of Texas

       The Court has received a copy of the notice of appeal in this trial court case.

      The notice of appeal was filed April 23, 2015. The Court's records do not reflect that a post
judgment motion was filed. Therefore, the complete record is due within 60 days, or June 22, 2015.

        The official or deputy reporter is responsible for preparing, certifying, and timely filing the
reporter’s record if: the party responsible for paying for the preparation of the reporter’s record has
paid the reporter’s fee, or has made satisfactory arrangements with the reporter to pay the fee, or is
entitled to appeal without paying the fee. Tex. R. App. P. 35.3(b)(3). If you are not the court reporter in
this case, or additional court reporters took testimony in this case, please advise the Court in writing
immediately. The Court may consider an appeal without a reporter’s record if no reporter’s record is filed
due to appellant’s fault. Tex. R. App. P. 35.3(c).

       Counsel must forward the docketing statement as required by Tex. R. App. P. 32.4. For your
convenience, the docketing statement form is posted on this Court’s website listed above. If the website is
not convenient, you may phone the Clerk’s Office and it will be provided upon request.

        The First Court of Appeals follows the Standards of Conduct adopted by Order of the Texas
Supreme Court and the Court of Criminal Appeals on February 1, 1999. All attorneys, parties and pro se
litigants appearing before the First Court of Appeals are expected to fully comply with these standards of
conduct as well as all applicable Texas Rules of Appellate Procedure, Texas Rules of Professional
Conduct, Texas Rules of Disciplinary Procedure, and the Code of Judicial Conduct. A copy of the
Standards of Conduct may be found on the Court’s website.

                                                     Sincerely,
                                                     Christopher A. Prine, Clerk of the Court

   cc: Judge 228th District Court (DELIVERED VIA E-MAIL)
                                                                        FILE COPY

Court Reporter 228th District Court (DELIVERED VIA E-MAIL)
Harris County District Clerk’s Office–Criminal (DELIVERED VIA E-MAIL)